Title: [To Thomas Jefferson from Gazaigner de Boyer, 9 November 1785]
From: Boyer, Gazaigner de
To: Jefferson, Thomas


[Gaillac, 9 Nov. 1785. Recorded in SJL as received 1 Dec. 1785. Not found; TJ’s Account Book for 21 Dec. 1785 contains the following entry: “Paid Mr. Andrier for le sieur Gazaigner 74₶–8–9 for a barrique of wine de Gaillac dit du Cocq which contains 215 bottles. It took bottles of Bordeaux to fill it up. Note this is the wine which Mr. Adams had bought, and which he desired me to take. I am still to pay him 40ƒ paid by Horatener & co. of Rouen for expences of transportation duties &c.”]
